*32-/J" 3S3»/jf 33¥-/J* 3$5*a
                    337" /5* ELECTRONIC RECORD 33g./g» 33^ -/£"
                                                                              Miscellaneous/Other Criminal
                                                                             including Misdemeanor or
COA#        10-15-00055-CR                                      OFFENSE:     Felony

            William Arthur Mcintosh v. The State of
STYLE:      Texas                                               COUNTY:      Ellis


TRIAL COURT:              40th District Court                                                     MOTION
TRIAL COURTS:             20084CR                                 FOR REHEARING IS:
TRIAL COURT JU IDGE:       Hon. Bob Carroll                      DATE:
DISPOSITION:        DISIV1ISSED                                  JUDGE:




DATE:         Ma rch   5, 2015

JUSTICE:      Scoggins                  PC            S   YES

PUBLISH:                                DNP:    YES


CLK RECORD:                                               SUPP CLK RECORD:
RPT RECORD:                                               SUPPRPTRECORD:
STATE BR:                                                 SUPP BR:
APP BR:                                                   PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA#        S%l-/$TMU AHO -/J"
             Pfeo st               Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

     re /W *-cf                    •                                 JUDGE:

DATE ; ^Olyj  Zl                 2.Q/<                               SIGNED:                       PC:

JUDGE:     /^C                                                       PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                               ON

JUDGE:                                                               JUDGE: